PER CURIAM:
While we think the District Court had jurisdiction to inquire into the matter, particularly to determine the bona fides of the partnership in which the bankrupt was a limited partner, we agree, for the reasons stated in the opinion of the District Court, filed on July 6, 1967,1 that the bankrupt’s interest as a limited partner gave the bankruptcy court no power to administer real estate owned by the partnership or to enjoin its sale under foreclosure by the mortgagee.
Affirmed.

. In re Panitz & Co., D.Md., 270 F.Supp. 448.